Citation Nr: 1136785	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation.  

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to an initial disability rating in excess of 30 percent for service connected tardive dyskinesia and torticollis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional VA treatment records and a VA examination.  The action specified in the February 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an initial disability rating in excess of 30 percent for service connected tardive dyskinesia and torticollis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  

2.  The Veteran's vertigo did not have onset in service and was not caused or aggravated by the Veteran's active military service, to include as secondary to anti-psychotic medications.  






CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.353(a) (2010).

2.  The criteria for entitlement to service connection for vertigo have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Compensation

Special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R.  § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In March 2006, the Veteran filed a claim for special monthly compensation based on the need for aid and attendance or due to being permanently housebound.  

In April 2006, he submitted an evaluation by a VA physician.  The physician noted that the Veteran can only perform activities of daily living with difficulty due to his dystonia.  The Veteran can stand and walk only for brief periods and reportedly gets around his home by crawling on the floor or grabbing onto furniture as he moves along.  He no longer drives.  The physician concluded that the Veteran is housebound and unable to adequately care for himself independently or clean his home.  

In August 2006, the Veteran was afforded a VA examination.  The Veteran was noted to have tardive dyskinesia and chronic cervical dystonia.  He had essentially lost the use of his lower extremities and was using a wheel chair at the time of the examination.  The Veteran reported that he had to keep items he uses daily on the floor because he has difficulty getting up into a chair.  The Veteran was able to handle normal hygiene, prepare food in a microwave, and do his own laundry, but has difficulty doing any type of house cleaning.  His son assists him by delivering food and driving him to medical appointments, as he does not drive.  The examiner concluded that the Veteran needed some aid and attendance to help with general household care and meal preparations.  

At an April 2011 examination, the examiner described the Veteran as "severely debilitated" due to dystonia and dyskinesia.  

While it appears that the Veteran is capable of dressing or undressing himself, bathing, grooming himself, feeding himself, and attending to the wants of nature, albeit with some difficulty, the Board finds that because the Veteran is unable to walk or stand due to his service connected disability, he requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  Additionally, because he cannot walk or drive, the Veteran is substantially confined as a direct result of service connected disabilities to his home and the immediate premises, although it does appear that he has a scooter to assist in ambulation.  

Accordingly, entitlement to special monthly compensation is granted.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R.  § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The Veteran is seeking entitlement to service connection for vertigo, claimed as entitlement to service connection for dystonia, torticollis, and vertigo.

In a May 2011 rating decision, the RO granted entitlement to service connection for tardive dyskinesia and torticollis, but entitlement to service connection for vertigo remained denied.

The Veteran's service treatment records are negative for any complaints of or treatment for dizziness or balance problems.  However, the Veteran has asserted that his vertigo developed as a side effect of anti-psychotic medications prescribed to treat his service connected schizophrenia.  

In August 2007, the Veteran was afforded a VA examination.  The Veteran reported problems with dizziness and unsteadiness, accentuated by sudden head movement, of six to seven years duration.  An otologic examination revealed both ears to be clear with no nystagmus.  Neither the examiner nor the VA neurologist with whom he consulted was able to determine whether the Veteran's complaints of dizziness and unsteadiness relate to a vestibular disorder or to a neurological disorder, although they considered a neurological disorder the most likely cause.  However, the examiner stated that he could find no connection between the Veteran's current vertigo and anti-psychotic drugs discontinued over fifteen years ago.  He concluded that it is less likely than not that the Veteran's dizziness and unsteadiness are secondary to medications taken for a service connected schizophrenia, providing highly probative evidence against this claim.  

At an April 2011 VA examination, the examiner also concluded that the Veteran's vertigo is less likely than not etiologically related to his military service, including as secondary to anti-psychotic medications or service connected tardive dyskinesia.  As rationale, he cited to the explanation offered by the August 2007 VA examiner.  

Based on the above evidence, the Board finds that entitlement to service connection for vertigo is not warranted.  There is no evidence of vertigo in service or for many years after service.  Additionally, it appears that the Veteran's vertigo did not develop until many years after he had discontinued his anti-psychotic medications.  Two VA examiners have concluded that the Veteran's vertigo is unrelated to service and attributed his symptoms of dizziness and unsteadiness to either a neurological disorder or a vestibular disorder.  Accordingly, entitlement to service connection for vertigo is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in June 2005 and July 2007.  These letters informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in August 2006, August 2007, and April 2011.  The examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted.

Entitlement to service connection for vertigo is denied.  


REMAND

The Veteran was granted entitlement to service connection for tardive dyskinesia and torticollis in a May 2011 rating decision and assigned an initial 30 percent disability rating.  

In August 2011, the Veteran submitted a notice of disagreement (NOD) with the assigned rating.  The Board finds that the NOD filed by the Veteran was timely filed with the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2010).  However, as it does not appear that the AOJ ever issued a statement of the case with regard to these issues, the Board is required to remand the issue to the AOJ for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

In light of the Board decision's above, the Veteran may wish to withdraw this claim (the Veteran should speak with his representative).  However, until the Veteran withdraws this claim (in writing), the VA must address this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue a statement of the case addressing the Veteran's appeal of the disability rating assigned for his service connected tardive dyskinesia and torticollis.  The AOJ should inform the Veteran that in order to complete the appellate process for this matter, he should submit a timely substantive appeal to the AOJ.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal, the matter should it be returned to the Board.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


